Citation Nr: 1018363	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  
He served in the Republic of Vietnam from August 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a disability evaluation in excess of 10 
percent for his service-connected generalized anxiety 
disorder.  At the March 2008 Travel Board hearing, the 
Veteran testified that his anxiety disorder had worsened 
since his last VA examination in December 2006.  (See 
Transcript "Tr." at 4-10.)  The Veteran specifically 
testified that he has 3-5 panic attacks per day.  (Id. at 4.)  
The Veteran also testified that he wants to throw things and 
has difficulty with his memory, to include forgetting where 
he placed his keys.  (Id. at 5.)  The Veteran's spouse 
testified that her relationship with him has worsened and 
that he stopped recreational activities, such as fishing.  
(Id. at 7-8.)  The Board notes that VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In light of the foregoing testimony, the 
Board finds that an additional VA examination is necessary 
prior to appellate adjudication of this issue.  

A review of the record also reveals that the most recent VA 
treatment records for the Veteran are dated in November 2006.  
As such, the Board finds that any VA treatment records since 
then should be associated with the claims file.  In this 
regard, it is noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  A reasonable effort, therefore, should be 
made to locate any contemporaneous VA treatment records and 
associate them with the Veteran's VA claims folder as they 
could provide a better picture of the current status of the 
Veteran's service-connected mental disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA 
treatment records and progress reports 
from November 2006 until the present 
located at the VAMC in Columbia, South 
Carolina or any other VA facility where 
the Veteran received treatment regarding 
his generalized anxiety disorder.  If no 
records are available, the claims folder 
must indicate this fact and the Veteran 
should be notified in accordance with 
38 C.F.R. § 3.159(e) (2009).

2.  Once all available medical records 
have been obtained and associated with 
the claims file, schedule the Veteran for 
a VA mental disorder examination with the 
appropriate VA medical facility for the 
purpose of determining the current 
severity of his service-connected 
generalized anxiety disorder.  All 
necessary tests should be performed, to 
include any diagnostic tests, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
identify symptoms of his service-
connected generalized anxiety disorder 
and comment on how they impact on both 
his social and occupational functioning 
(i.e. the effects on his employability), 
to include offering a Global Assessment 
of Functioning (GAF) with an explanation 
describing the assigned GAF score.

The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  A thorough 
rationale, to include reference to 
relevant evidence of record as 
appropriate, should be provided for all 
opinions expressed.  If the examiner is 
unable to provide any requested opinion, 
a supporting rationale must be provided 
concerning why the opinion cannot be 
provided.  

3.  Thereafter, readjudicate the issue on 
appeal, considering all evidence of 
record.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the Veteran and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
appropriate.



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2009).





_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


